DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on July 20, 2022 have been entered.
Claims 1, 10, and 18-20 have been amended.
The previously 35 USC 101 rejection has been withdrawn for claims 18-20 in view of the amendments filed by the applicant.

                                                           Response to Arguments
Applicant’s arguments filed on July 20, 2022 have been fully considered but are not all persuasive.  
                                                          
Applicant’s argument:
Nowhere does James suggest or disclose: (c) that providing the schedule through the user device personal to the user further includes providing one or more additional portions of the meeting information in addition to the one or more portions of the meeting information and the suppressed some of the one or more portions of the meeting information through the user device personal to the user. Rather, James merely discloses providing blocked information on a personal device.
Nowhere does Graziano suggest or disclose: (a) suppressing some of the one or more portions of the meeting information displayed through the dashboard user interface of the shared device in response to detecting presence of the another user within or proximate to the conference room reserved for the meeting.

Examiners’ response to argument:
	The examiners respectfully disagree. Graziano discloses providing the schedule (i.e., information content associated with the meetings) for display through a dashboard user interface of a shared device located within or proximate to a conference room reserved for the meeting (Col. 7 lines 48-67, Col. 8 lines 1-3, and Fig. 2-3; (The art teaches a method for use with a threshold display surface, the method for facilitating employee transitions into and out of meeting spaces proximate the threshold display surface, the method comprising the steps of storing a space schedule in a database where the space schedule indicates meeting schedule for meeting spaces in an enterprise space, storing employee schedules in a database where the employee schedules indicate meetings that employees are scheduled to attend within the meeting spaces, identifying locations of employees within the enterprise space in which the threshold display surface resides, determining identities of employees at locations proximate the threshold display surface, when a first employee is proximate the threshold display surface, identifying a meeting that the first employee is scheduled to attend in one of the meeting spaces, presenting meeting status information related to status of the meeting that the first employee is to attend via the threshold display surface)). James discloses wherein providing the information content associated with the meetings comprising the one or more portions of the meeting information through the user device personal to the user further comprises providing one or more additional portions of the meeting information in addition to the one or more portions of the meeting information including the suppressed some of the one or more portions of the meeting information through the user device personal to the user (The art teaches in Parag. [0029-0030] that the system 100 may make use of some or all of these output channels, and others, in order to control the dissemination of secure information that may originate from the mobile device 104. Thus, as described, the (potentially) unauthorized user 108 is prevented from receiving restricted information content, while the intended recipients 102 and/or 114 continue to receive the information content, by way of at least one device and/or output channel/type. Further, the user 102 retains the ability to observe and control the information content, by way of the mobile device 104. For example, the user 102 may decide that the user 108 is, in fact, authorized to see some or all of the restricted information content, and so may operate the mobile device 104 to cause the ambient display 106 to (re-)display some or all of the restricted portion(s) of the information content. Conversely, the user 102 may decide that the unauthorized user 108 should be further restricted from observing the information content than indicated by analysis of the identifier 110, and so may block out additional portions of the information content (where, again, such additional portions may then be continually output to the intended recipient(s), such as the user 114, using local outputs 116/120).
In addition, James discloses detecting, after displaying the one or more portions of the meeting information, presence of another user within or proximate to the conference room reserved for the meeting; suppressing, in response to detecting presence of the another user within or proximate to the conference room reserved for the meeting, some of the one or more portions of the meeting information displayed through the dashboard user interface of the shared device (Abstract, Parag. [0024-0027], and Fig. 1; (The art teaches that a display controller detects a presence of a potentially unauthorized user relative to the ambient display, and modifies the outputting of the information at the ambient display so as to hide portions of the information that should not be seen by the potentially unauthorized user).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Graziano to incorporate the teaching of James. This would be convenient to prevent unauthorized viewer(s) who may be within a viewing distance to observe private or confidential information (Parag. [0022-0023]).
















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Graziano et al. (Patent No. US 11,238,382), hereinafter Graziano, in view of James (Pub. No. US 2007/0067852), and in view of Morita et al. (Pub. No. US 2005/0262132), hereinafter Morita.

Claim 1. 	Graziano discloses a method comprising: 
retrieving a schedule and meeting information for a meeting hosted by a video conferencing service (Col. 7 lines 48-67 and Col. 8 lines 1-3; (The art teaches a method for use with a threshold display surface, the method for facilitating employee transitions into and out of meeting spaces proximate the threshold display surface, the method comprising the steps of storing a space schedule in a database where the space schedule indicates meeting schedule for meeting spaces in an enterprise space, storing employee schedules in a database where the employee schedules indicate meetings that employees are scheduled to attend within the meeting spaces, identifying locations of employees within the enterprise space in which the threshold display surface resides, determining identities of employees at locations proximate the threshold display surface, when a first employee is proximate the threshold display surface, identifying a meeting that the first employee is scheduled to attend in one of the meeting spaces (i.e., from the database), presenting meeting status information related to status of the meeting that the first employee is to attend via the threshold display surface));  
providing the schedule for display through a dashboard user interface of a shared device located within or proximate to a conference room reserved for the meeting (Col. 7 lines 48-67, Col. 8 lines 1-3, and Fig. 2-3; (The art teaches a method for use with a threshold display surface, the method for facilitating employee transitions into and out of meeting spaces proximate the threshold display surface, the method comprising the steps of storing a space schedule in a database where the space schedule indicates meeting schedule for meeting spaces in an enterprise space, storing employee schedules in a database where the employee schedules indicate meetings that employees are scheduled to attend within the meeting spaces, identifying locations of employees within the enterprise space in which the threshold display surface resides, determining identities of employees at locations proximate the threshold display surface, when a first employee is proximate the threshold display surface, identifying a meeting that the first employee is scheduled to attend in one of the meeting spaces, presenting meeting status information related to status of the meeting that the first employee is to attend via the threshold display surface));  
detecting a presence of a user at an endpoint of the video conferencing service; determining an identity of the user; based on the identity of the user, determining whether to display the meeting information; displaying, in response to a determination to display, one or more portions of the meeting information along with the schedule through the dashboard user interface of the shared device (Col. 7 lines 48-67 and Col. 8 lines 1-3; (The art teaches a method for use with a threshold display surface, the method for facilitating employee transitions into and out of meeting spaces proximate the threshold display surface, the method comprising the steps of storing a space schedule in a database where the space schedule indicates meeting schedule for meeting spaces in an enterprise space, storing employee schedules in a database where the employee schedules indicate meetings that employees are scheduled to attend within the meeting spaces, identifying locations of employees within the enterprise space in which the threshold display surface resides, determining identities of employees at locations proximate the threshold display surface, when a first employee is proximate the threshold display surface, identifying a meeting that the first employee is scheduled to attend in one of the meeting spaces, presenting meeting status information related to status of the meeting that the first employee is to attend via the threshold display surface. In Col. 4 lines 39-44, the art also teaches that in addition to indicating space and invited employee statuses, the threshold may also present other useful information such as content (e.g., files, records, documents, images, etc.) that have been added to a meeting queue so that the early arriving employee has the ability to access that content for review, to prepare for the meeting, etc));  
The shared device displays information content associated with the first employee and the second employee at the same time, wherein the displayed information content associated with the meetings includes the schedule comprising the one or more portions of the meeting information and another meeting information of a second meeting the another user is associated with; meeting information along with the schedule (Col. 41 lines 31-50, and Claim 14; (The art teaches identifying locations of employees within the enterprise space in which the threshold display surface resides; determining identities of employees at locations proximate the threshold display surface; when a first employee is proximate the threshold display surface, identifying a meeting that the first employee is scheduled to attend in one of the meeting spaces; presenting meeting status information related to status of the meeting that the first employee is to attend via the threshold display surface; determining statuses of other employees scheduled to attend the meeting that the first employee is to attend; presenting employee status information for at least a subset of the other employees scheduled to attend the meeting via the threshold display surface; wherein, when a second employee is proximate the threshold display surface at the same time as the first employee, identifying a second meeting that the second employee is scheduled to attend in one of the meeting spaces; presenting meeting status information related to status of the second meeting that the second employee is to attend via the threshold display surface at the same time that the status information related to status of the first meeting is displayed)).   
In addition, Graziano discloses that a threshold may be presented on a display screen of a portable personal computing device that is brought into a meeting space -2-S/N: 16/401,731 (i.e., the information content associated with meeting might also be presented on the user device personal to the user) (Col. 5 lines 41-46).
Graziano doesn’t explicitly disclose detecting, after displaying the one or more portions of the meeting information, presence of another user within or proximate to the conference room reserved for the meeting; suppressing, in response to detecting presence of the another user within or proximate to the conference room reserved for the meeting, some of the one or more portions of the meeting information displayed through the dashboard user interface of the shared device; suppressing at least one portion of the meeting information in response to determining that not all participants of the meeting have been detected; providing, in response to suppressing the some of the one or more portions of the meeting information displayed on through the dashboard user interface, information content associated with the meetings comprising the one or more portions of the meeting information including the suppressed some of the one or more portions of the meeting information through a user device personal to the user, wherein the user device is paired with and proximate to the shared device, and wherein providing the information content associated with the meetings comprising the one or more portions of the meeting information through the user device personal to the user further comprises providing one or more additional portions of the meeting information in addition to the one or more portions of the meeting information including the suppressed some of the one or more portions of the meeting information through the user device personal to the user.
However, James discloses: 
detecting, after displaying the one or more portions of the meeting information, presence of another user within or proximate to the conference room reserved for the meeting; suppressing, in response to detecting presence of the another user within or proximate to the conference room reserved for the meeting, some of the one or more portions of the meeting information displayed through the dashboard user interface of the shared device (Abstract, Parag. [0024-0027], and Fig. 1; (The art teaches that a display controller detects a presence of a potentially unauthorized user relative to the ambient display, and modifies the outputting of the information at the ambient display so as to hide portions of the information that should not be seen by the potentially unauthorized user);
providing, in response to suppressing the some of the one or more portions of the meeting information displayed on through the dashboard user interface, information content associated with the meetings comprising the one or more portions of the meeting information including the suppressed some of the one or more portions of the meeting information through a user device personal to the user, wherein the user device is paired with and proximate to the shared device (Abstract, Parag. [0024-0027], and Fig. 1; (The art teaches that a display controller detects a presence of a potentially unauthorized user relative to the ambient display, and modifies the outputting of the information at the ambient display so as to hide portions of the information that should not be seen by the potentially unauthorized user. The information, including the hidden portion, is nonetheless output, using one of a plurality of output channels of one or more secondary devices, either to the user and/or the other users. In this way, authorized users may continue to receive the information, and, moreover, may input an indication as to whether an extent of the hidden portion is sufficient to provide adequate security with regard to the information. The art teaches that during a presentation by the user 102, using the ambient display 106, an unauthorized user 108 may approach. For example, the user 108 may be one of the classes of visitors or other parties, or may be any other type of visitor or viewer who is unauthorized to observe the information content on the ambient display 106. In inadvertently viewing the display 106, for example, the user 108 may enter a conference room containing the display 106, or may walk past an open area containing the display 106. As the user 108 passes a vicinity of the ambient display 106 (i.e., proximate to the shared device) and/or the mobile device 104, the sensor 112 detects the identifier 110 and communicates with the mobile device 104, the ambient display 106, and/or a separate computing device that may be involved with the transmission of information content between the mobile device 104 and the display 106. Based on the communication with the sensor 112, at least some of the information content on the ambient display 106 is blocked or otherwise restricted, in order to avoid viewing thereof by the unauthorized user 108 (i.e., the information content is being suppressed). The blocked information content may still be provided, in an original and/or alternate form, to the user 102, using the mobile device 104 (i.e., which is paired with the ambient display (shared device)). Parag. [0062] discloses a presence of an additional user is determined (504). For example, the user 108 may walk into a viewing area of the ambient display 106, where the user 108 may be, as described, an authorized visitor with a low security clearance, or may be an unauthorized visitor. As also described, the presence of such an additional user may be determined by way of identifiers (e.g., an employee or visitor badge worn by the additional user) that are detected by one or more sensors. Such detection techniques obviate a need for the presenting user 102 and/or authorized recipient(s) 114 to observe/decide/implement security measures, which may be difficult and/or counter-productive when the focus of these users should be on the presentation at hand)), and wherein providing the information content associated with the meetings comprising the one or more portions of the meeting information through the user device personal to the user further comprises providing one or more additional portions of the meeting information in addition to the one or more portions of the meeting information including the suppressed some of the one or more portions of the meeting information through the user device personal to the user (The art teaches in Parag. [0029-0030] that the system 100 may make use of some or all of these output channels, and others, in order to control the dissemination of secure information that may originate from the mobile device 104. Thus, as described, the (potentially) unauthorized user 108 is prevented from receiving restricted information content, while the intended recipients 102 and/or 114 continue to receive the information content, by way of at least one device and/or output channel/type. Further, the user 102 retains the ability to observe and control the information content, by way of the mobile device 104. For example, the user 102 may decide that the user 108 is, in fact, authorized to see some or all of the restricted information content, and so may operate the mobile device 104 to cause the ambient display 106 to (re-)display some or all of the restricted portion(s) of the information content. Conversely, the user 102 may decide that the unauthorized user 108 should be further restricted from observing the information content than indicated by analysis of the identifier 110, and so may block out additional portions of the information content (where, again, such additional portions may then be continually output to the intended recipient(s), such as the user 114, using local outputs 116/120).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Graziano to incorporate the teaching of James. This would be convenient to prevent unauthorized viewer(s) who may be within a viewing distance to observe private or confidential information (Parag. [0022-0023]).
Morita discloses suppressing at least one portion of the meeting information in response to determining that not all participants of the meeting have been detected (The art teaches in Parag. [0119] a policy editor that is constituted by, for example, a CPU which operates in accordance with programs, an input device (a keyboard, mouse, or the like), and an output device (a display device or the like). The art teaches in in Parag. [0347-0348] that a user who belongs to a group described as a user group and a user who belongs to a group described as a companion overlap each other, when creating an access control policy as shown in FIG. 58. For example, as a user group and a companion, a group including all meeting participants may be described. Alternatively, different groups may be described as a user group and a companion. For example, ah operator may edit an access control policy which specifies a group A1 of "users at a certain post in a company among meeting members" as a user group, a group B of "all meeting participants including users of the group A1" as a companion, and a resource C1 (data including confidential information or the like) for the group A1 as a resource. In this case, the users of the group A1 are allowed to access the resource C1 only while the users of the group B are present all together. Alternatively, it is possible to edit an access control policy which specifies a group A2 of "employees of an external company among meeting members" as a user group, a group B of "all meeting participants including the users of the group A2" as a companion, and a resource C2 (data which can be open to the outside) for the group A2 as a resource. In this case, the users of the group A2 are allowed to access the resource C2 only when the users of the group B are present all together. Alternatively, it is possible to edit an access control policy which specifies a group A9 of "operators of a system used in a meeting" as a user group, a group B of "all meeting participants including the users of the group A9" as a companion, and a resource C9 (a management terminal or the like for the system used in the meeting) for the group A9. In this case, the users of the group A9 is allowed to access the resource C9 only when the users of the group B are present all together. In these applicable examples, access control is not changed on the basis of time. However, access control can be changed flexibly in consistence with actual start of a meeting, i.e., based on a fact that all meeting participants are present. This applies to end of a meeting. In addition, it is possible to prevent information from leaking to persons other than meeting participants (i.e., suppressing the meeting information if not all participants are present), by merely creating a simple access control policy as exemplified previously).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Graziano in view of James to incorporate the teaching of Morita. This would be convenient to prevent information from leaking to persons other than meeting participants (Parag. [0348]).

Claim 2. 	Graziano in view of James and Morita discloses the method of claim 1, 
Graziano further discloses wherein determining whether to display the meeting information comprises: determining whether the user is authorized to access the meeting information, wherein an authorized user is one or more of an organizer of the meeting, a participant of the meeting, or has been designated a role, status or permissions that allow the user access to the meeting information (Col. 26 lines 60-63; (The art teaches identifying a proximate employee automatically and then automatically present that type of information upon arrival of an employee that is authorized to view that type of information and access that type of capability. see also Col. 7 lines 48-67 and Col. 8 lines 1-3)).  

Claim 3. 	Graziano in view of James and Morita discloses the method of claim 2, 
Graziano further discloses the method further comprising: comparing the identity of the user to the meeting information retrieved to determine whether the user is the organizer of the meeting or the participant of the meeting; and comparing the identity of the user to roles, statuses, or permissions stored within a database to determine whether the user has been designated the role, status, or permissions that allow the user access to the meeting information (Col. 6 lines 31-54 and Col. 26 lines 60-63; (The art teaches a system for transitioning employees from one enterprise space to another enterprise space, the system comprising a database storing schedule information associated with different meeting spaces within the enterprise space, at least a first threshold display surface for presenting digital content to at least one employee when the emissive surface is in the field of view of the at least one employee, the first threshold display surface located proximate at least a first meeting space, an employee tracking system for tracking the locations and identities of employees within the enterprise space, a processor programmed to present content on the emissive surface, the processor programmed to perform the steps of (i) receiving employee tracking information including locations and identities of employees from the tracking system, (ii) determining the relative juxtapositions of employees in the enterprise space with respect to the first threshold display surface, (iii) identifying content to be presented on the first threshold display surface based on identity of a first employee located near the first threshold display surface, a distance between the first employee and the threshold display surface and the schedule information in the database for the first meeting space and (iv) presenting the identified content via the first threshold display surface. The art teaches identifying a proximate employee automatically and then automatically present that type of information upon arrival of an employee that is authorized to view that type of information and access that type of capability)).  

Claim 4. 	Graziano in view of James and Morita discloses the method of claim 1,  
Graziano further discloses the method further comprising: determining the one or more portions of the meeting information to be provided for display based on one or more of a confidentiality level associated with the meeting, a type of information contained within the meeting information, an authorization basis of the user, a location of the shared device, and a detected presence and determined identity of one or more other users at an endpoint of the video conferencing service (Col. 7 lines 48-67 and Col. 8 lines 1-3; (The art teaches a method for use with a threshold display surface, the method for facilitating employee transitions into and out of meeting spaces proximate the threshold display surface, the method comprising the steps of storing a space schedule in a database where the space schedule indicates meeting schedule for meeting spaces in an enterprise space, storing employee schedules in a database where the employee schedules indicate meetings that employees are scheduled to attend within the meeting spaces, identifying locations of employees within the enterprise space in which the threshold display surface resides, determining identities of employees at locations proximate the threshold display surface, when a first employee is proximate the threshold display surface, identifying a meeting that the first employee is scheduled to attend in one of the meeting spaces, presenting meeting status information related to status of the meeting that the first employee is to attend via the threshold display surface)).  

Claim 5. 	Graziano in view of James and Morita discloses the method of claim 1,   
Graziano further discloses the method wherein determining the identity of the user comprises one or more of: performing facial recognition to determine the identity of the user; and employing proximity technology to determine the identity of the user (Col. 7 lines 48-67 and Col. 8 lines 1-3; (The art teaches a method for use with a threshold display surface, the method for facilitating employee transitions into and out of meeting spaces proximate the threshold display surface, the method comprising the steps of storing a space schedule in a database where the space schedule indicates meeting schedule for meeting spaces in an enterprise space, storing employee schedules in a database where the employee schedules indicate meetings that employees are scheduled to attend within the meeting spaces, identifying locations of employees within the enterprise space in which the threshold display surface resides, determining identities of employees at locations proximate the threshold display surface, when a first employee is proximate the threshold display surface, identifying a meeting that the first employee is scheduled to attend in one of the meeting spaces, presenting meeting status information related to status of the meeting that the first employee is to attend via the threshold display surface)).  
 
Claim 6. 	Graziano in view of James and Morita discloses the method of claim 1,  
Graziano further discloses the method further comprising: prior to detecting the presence of the user and determining the identity of the user, suppressing a display of the meeting information through the dashboard user interface of the shared device (Col. 7 lines 48-67 and Col. 8 lines 1-3; (The art teaches a method for use with a threshold display surface, the method for facilitating employee transitions into and out of meeting spaces proximate the threshold display surface, the method comprising the steps of storing a space schedule in a database where the space schedule indicates meeting schedule for meeting spaces in an enterprise space, storing employee schedules in a database where the employee schedules indicate meetings that employees are scheduled to attend within the meeting spaces, identifying locations of employees within the enterprise space in which the threshold display surface resides, determining identities of employees at locations proximate the threshold display surface, when a first employee is proximate the threshold display surface, identifying a meeting that the first employee is scheduled to attend in one of the meeting spaces, presenting meeting status information related to status of the meeting that the first employee is to attend via the threshold display surface. i.e., the content is not displayed until identifying the user)).  



Claim 7. 	Graziano in view of James and Morita discloses the method of claim 6,  
Graziano doesn’t explicitly disclose the method further comprising: in response to a determination to not display, continuing to suppress the display of the meeting information through the dashboard user interface of the shared device. 
However, James discloses in response to a determination to not display, continuing to suppress the display of the meeting information through the dashboard user interface of the shared device (Abstract, Parag. [0024-0027], and Fig. 1; (The art teaches that A display controller detects a presence of a potentially unauthorized user relative to the ambient display, and modifies the outputting of the information at the ambient display so as to hide portions of the information that should not be seen by the potentially unauthorized user. The information, including the hidden portion, is nonetheless output, using one of a plurality of output channels of one or more secondary devices, either to the user and/or the other users. In this way, authorized users may continue to receive the information, and, moreover, may input an indication as to whether an extent of the hidden portion is sufficient to provide adequate security with regard to the information. The art teaches that during a presentation by the user 102, using the ambient display 106, an unauthorized user 108 may approach. For example, the user 108 may be one of the classes of visitors or other parties, or may be any other type of visitor or viewer who is unauthorized to observe the information content on the ambient display 106. In inadvertently viewing the display 106, for example, the user 108 may enter a conference room containing the display 106, or may walk past an open area containing the display 106. As the user 108 passes a vicinity of the ambient display 106 (i.e., proximate to the shared device) and/or the mobile device 104, the sensor 112 detects the identifier 110 and communicates with the mobile device 104, the ambient display 106, and/or a separate computing device that may be involved with the transmission of information content between the mobile device 104 and the display 106. Based on the communication with the sensor 112, at least some of the information content on the ambient display 106 is blocked or otherwise restricted, in order to avoid viewing thereof by the unauthorized user 108 (i.e., the information content is being suppressed). The blocked information content may still be provided, in an original and/or alternate form, to the user 102, using the mobile device 104 (i.e., which is paired with the ambient display (shared device)). Parag. [0062] discloses a presence of an additional user is determined (504). For example, the user 108 may walk into a viewing area of the ambient display 106, where the user 108 may be, as described, an authorized visitor with a low security clearance, or may be an unauthorized visitor)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Graziano to incorporate the teaching of James. This would be convenient to prevent unauthorized viewer(s) who may be within a viewing distance to observe private or confidential information (Parag. [0022-0023]). 

Claim 8. 	Graziano in view of James and Morita discloses the method of claim 1,   
Graziano further discloses wherein providing the schedule of the meeting information for display comprises: -4-S/N: 16/401,731providing a time block for the meeting (Col. 7 lines 48-67 and Col. 8 lines 1-3; (The art teaches a method for use with a threshold display surface, the method for facilitating employee transitions into and out of meeting spaces proximate the threshold display surface, the method comprising the steps of storing a space schedule in a database where the space schedule indicates meeting schedule for meeting spaces in an enterprise space, storing employee schedules in a database where the employee schedules indicate meetings that employees are scheduled to attend within the meeting spaces, identifying locations of employees within the enterprise space in which the threshold display surface resides, determining identities of employees at locations proximate the threshold display surface, when a first employee is proximate the threshold display surface, identifying a meeting that the first employee is scheduled to attend in one of the meeting spaces (i.e., from the database), presenting meeting status information related to status of the meeting that the first employee is to attend via the threshold display surface)).  

Claim 9. 	Graziano in view of James and Morita discloses the method of claim 1,  
Graziano further discloses wherein providing the one or more portions of the meeting information for display comprises: providing one or more of a subject, a location, a description, an organizer, one or more participants, and one or more documents associated with the meeting (Col. 7 lines 48-67 and Col. 8 lines 1-3; (The art teaches a method for use with a threshold display surface, the method for facilitating employee transitions into and out of meeting spaces proximate the threshold display surface, the method comprising the steps of storing a space schedule in a database where the space schedule indicates meeting schedule for meeting spaces in an enterprise space, storing employee schedules in a database where the employee schedules indicate meetings that employees are scheduled to attend within the meeting spaces, identifying locations of employees within the enterprise space in which the threshold display surface resides, determining identities of employees at locations proximate the threshold display surface, when a first employee is proximate the threshold display surface, identifying a meeting that the first employee is scheduled to attend in one of the meeting spaces, presenting meeting status information related to status of the meeting that the first employee is to attend via the threshold display surface. In Col. 4 lines 39-44, the art also teaches that In addition to indicating space and invited employee statuses, the threshold may also present other useful information such as content (e.g., files, records, documents, images, etc.) that have been added to a meeting queue so that the early arriving employee has the ability to access that content for review, to prepare for the meeting, etc)).  

Claim 10. 	Graziano discloses a system comprising: a memory storage being disposed in a collaboration system; and a processing unit coupled to the memory storage and being disposed in the collaboration system (Col. 6 lines 31-54), wherein the processing unit is operative to: -5-S/N: 16/401,731  
retrieve a schedule and meeting information for a meeting hosted by a video conferencing service (Col. 7 lines 48-67 and Col. 8 lines 1-3; (The art teaches a method for use with a threshold display surface, the method for facilitating employee transitions into and out of meeting spaces proximate the threshold display surface, the method comprising the steps of storing a space schedule in a database where the space schedule indicates meeting schedule for meeting spaces in an enterprise space, storing employee schedules in a database where the employee schedules indicate meetings that employees are scheduled to attend within the meeting spaces, identifying locations of employees within the enterprise space in which the threshold display surface resides, determining identities of employees at locations proximate the threshold display surface, when a first employee is proximate the threshold display surface, identifying a meeting that the first employee is scheduled to attend in one of the meeting spaces (i.e., from the database), presenting meeting status information related to status of the meeting that the first employee is to attend via the threshold display surface)); 
provide the schedule for display through a dashboard user interface of a shared device located within or proximate to a conference room reserved for the meeting (Col. 7 lines 48-67, Col. 8 lines 1-3, and Fig. 2-3; (The art teaches a method for use with a threshold display surface, the method for facilitating employee transitions into and out of meeting spaces proximate the threshold display surface, the method comprising the steps of storing a space schedule in a database where the space schedule indicates meeting schedule for meeting spaces in an enterprise space, storing employee schedules in a database where the employee schedules indicate meetings that employees are scheduled to attend within the meeting spaces, identifying locations of employees within the enterprise space in which the threshold display surface resides, determining identities of employees at locations proximate the threshold display surface, when a first employee is proximate the threshold display surface, identifying a meeting that the first employee is scheduled to attend in one of the meeting spaces, presenting meeting status information related to status of the meeting that the first employee is to attend via the threshold display surface));  
detect a presence of a user at an endpoint of the video conferencing service; determine an identity of the user; based on the identity of the user, determine whether to display the meeting information; display, in response to a determination to display, one or more portions of the meeting information along with the schedule through the dashboard user interface of the shared device (Col. 7 lines 48-67 and Col. 8 lines 1-3; (The art teaches a method for use with a threshold display surface, the method for facilitating employee transitions into and out of meeting spaces proximate the threshold display surface, the method comprising the steps of storing a space schedule in a database where the space schedule indicates meeting schedule for meeting spaces in an enterprise space, storing employee schedules in a database where the employee schedules indicate meetings that employees are scheduled to attend within the meeting spaces, identifying locations of employees within the enterprise space in which the threshold display surface resides, determining identities of employees at locations proximate the threshold display surface, when a first employee is proximate the threshold display surface, identifying a meeting that the first employee is scheduled to attend in one of the meeting spaces, presenting meeting status information related to status of the meeting that the first employee is to attend via the threshold display surface. In Col. 4 lines 39-44, the art also teaches that in addition to indicating space and invited employee statuses, the threshold may also present other useful information such as content (e.g., files, records, documents, images, etc.) that have been added to a meeting queue so that the early arriving employee has the ability to access that content for review, to prepare for the meeting, etc));  
The shared device displays information content associated with the first employee and the second employee at the same time, wherein the displayed information content associated with the meetings includes the schedule comprising the one or more portions of the meeting information and another meeting information of a second meeting the another user is associated with; meeting information along with the schedule (Col. 41 lines 31-50, and Claim 14; (The art teaches identifying locations of employees within the enterprise space in which the threshold display surface resides; determining identities of employees at locations proximate the threshold display surface; when a first employee is proximate the threshold display surface, identifying a meeting that the first employee is scheduled to attend in one of the meeting spaces; presenting meeting status information related to status of the meeting that the first employee is to attend via the threshold display surface; determining statuses of other employees scheduled to attend the meeting that the first employee is to attend; presenting employee status information for at least a subset of the other employees scheduled to attend the meeting via the threshold display surface; wherein, when a second employee is proximate the threshold display surface at the same time as the first employee, identifying a second meeting that the second employee is scheduled to attend in one of the meeting spaces; presenting meeting status information related to status of the second meeting that the second employee is to attend via the threshold display surface at the same time that the status information related to status of the first meeting is displayed)).   
In addition, Graziano discloses that a threshold may be presented on a display screen of a portable personal computing device that is brought into a meeting space -2-S/N: 16/401,731 (i.e., the information content associated with meeting might also be presented on the user device personal to the user) (Col. 5 lines 41-46).
Graziano doesn’t explicitly disclose detect, after displaying the one or more portions of the meeting information along with the schedule, presence of another user within or proximate to the conference room reserved for the meeting; suppress, in response to detecting presence of the another user within or proximate to the conference room reserved for the meeting, some of the one of more portions of the meeting information displayed through the dashboard user interface of the shared device; suppress at least one portion of the meeting information in response to determining that not all participants of the meeting have been detected; and provide, in response to suppressing the some of the one or more portions of the meeting information displayed on through the dashboard user interface, the information content associated with the meetings comprising the one or more portions of the meeting information including the suppressed some of the one or more portions of the meeting information and another meeting information of a second meeting the another user is associated with through a user device personal to the user, wherein the user device is paired with and proximate to the shared device, and wherein the processing unit being operative to provide the information content associated with the meetings through the user device personal to the user further comprises the processing unit being operative to provide one or more additional portions of the meeting information in addition to the one or more portions of the meeting information including the suppressed some of the one or more portions of the meeting information through the user device personal to the user.
However, James discloses:
detect, after displaying the one or more portions of the meeting information, presence of another user within or proximate to the conference room reserved for the meeting; suppress, in response to detecting presence of the another user within or proximate to the conference room reserved for the meeting, some of the one of more portions of the meeting information displayed through the dashboard user interface of the shared device (Abstract, Parag. [0024-0027], and Fig. 1; (The art teaches that a display controller detects a presence of a potentially unauthorized user relative to the ambient display, and modifies the outputting of the information at the ambient display so as to hide portions of the information that should not be seen by the potentially unauthorized user); 
provide, in response to suppressing the some of the one or more portions of the meeting information displayed on through the dashboard user interface, the information content associated with the meetings comprising the one or more portions of the meeting information including the suppressed some of the one or more portions of the meeting information and another meeting information of a second meeting the another user is associated with through a user device personal to the user, wherein the user device is paired with and proximate to the shared device (Abstract, Parag. [0024-0027], and Fig. 1; (The art teaches that a display controller detects a presence of a potentially unauthorized user relative to the ambient display, and modifies the outputting of the information at the ambient display so as to hide portions of the information that should not be seen by the potentially unauthorized user. The information, including the hidden portion, is nonetheless output, using one of a plurality of output channels of one or more secondary devices, either to the user and/or the other users. In this way, authorized users may continue to receive the information, and, moreover, may input an indication as to whether an extent of the hidden portion is sufficient to provide adequate security with regard to the information. The art teaches that during a presentation by the user 102, using the ambient display 106, an unauthorized user 108 may approach. For example, the user 108 may be one of the classes of visitors or other parties, or may be any other type of visitor or viewer who is unauthorized to observe the information content on the ambient display 106. In inadvertently viewing the display 106, for example, the user 108 may enter a conference room containing the display 106, or may walk past an open area containing the display 106. As the user 108 passes a vicinity of the ambient display 106 (i.e., proximate to the shared device) and/or the mobile device 104, the sensor 112 detects the identifier 110 and communicates with the mobile device 104, the ambient display 106, and/or a separate computing device that may be involved with the transmission of information content between the mobile device 104 and the display 106. Based on the communication with the sensor 112, at least some of the information content on the ambient display 106 is blocked or otherwise restricted, in order to avoid viewing thereof by the unauthorized user 108 (i.e., the information content is being suppressed). The blocked information content may still be provided, in an original and/or alternate form, to the user 102, using the mobile device 104 (i.e., which is paired with the ambient display (shared device)). Parag. [0062] discloses a presence of an additional user is determined (504). For example, the user 108 may walk into a viewing area of the ambient display 106, where the user 108 may be, as described, an authorized visitor with a low security clearance, or may be an unauthorized visitor. As also described, the presence of such an additional user may be determined by way of identifiers (e.g., an employee or visitor badge worn by the additional user) that are detected by one or more sensors. Such detection techniques obviate a need for the presenting user 102 and/or authorized recipient(s) 114 to observe/decide/implement security measures, which may be difficult and/or counter-productive when the focus of these users should be on the presentation at hand)), and wherein the processing unit being operative to provide the information content associated with the meetings through the user device personal to the user further comprises the processing unit being operative to provide one or more additional portions of the meeting information in addition to the one or more portions of the meeting information including the suppressed some of the one or more portions of the meeting information through the user device personal to the user (The art teaches in Parag. [0029-0030] that the system 100 may make use of some or all of these output channels, and others, in order to control the dissemination of secure information that may originate from the mobile device 104. Thus, as described, the (potentially) unauthorized user 108 is prevented from receiving restricted information content, while the intended recipients 102 and/or 114 continue to receive the information content, by way of at least one device and/or output channel/type. Further, the user 102 retains the ability to observe and control the information content, by way of the mobile device 104. For example, the user 102 may decide that the user 108 is, in fact, authorized to see some or all of the restricted information content, and so may operate the mobile device 104 to cause the ambient display 106 to (re-)display some or all of the restricted portion(s) of the information content. Conversely, the user 102 may decide that the unauthorized user 108 should be further restricted from observing the information content than indicated by analysis of the identifier 110, and so may block out additional portions of the information content (where, again, such additional portions may then be continually output to the intended recipient(s), such as the user 114, using local outputs 116/120).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Graziano to incorporate the teaching of James. This would be convenient to prevent unauthorized viewer(s) who may be within a viewing distance to observe private or confidential information (Parag. [0022-0023]).
Morita discloses suppress at least one portion of the meeting information in response to determining that not all participants of the meeting have been detected (The art teaches in Parag. [0119] a policy editor that is constituted by, for example, a CPU which operates in accordance with programs, an input device (a keyboard, mouse, or the like), and an output device (a display device or the like). The art teaches in in Parag. [0347-0348] that a user who belongs to a group described as a user group and a user who belongs to a group described as a companion overlap each other, when creating an access control policy as shown in FIG. 58. For example, as a user group and a companion, a group including all meeting participants may be described. Alternatively, different groups may be described as a user group and a companion. For example, ah operator may edit an access control policy which specifies a group A1 of "users at a certain post in a company among meeting members" as a user group, a group B of "all meeting participants including users of the group A1" as a companion, and a resource C1 (data including confidential information or the like) for the group A1 as a resource. In this case, the users of the group A1 are allowed to access the resource C1 only while the users of the group B are present all together. Alternatively, it is possible to edit an access control policy which specifies a group A2 of "employees of an external company among meeting members" as a user group, a group B of "all meeting participants including the users of the group A2" as a companion, and a resource C2 (data which can be open to the outside) for the group A2 as a resource. In this case, the users of the group A2 are allowed to access the resource C2 only when the users of the group B are present all together. Alternatively, it is possible to edit an access control policy which specifies a group A9 of "operators of a system used in a meeting" as a user group, a group B of "all meeting participants including the users of the group A9" as a companion, and a resource C9 (a management terminal or the like for the system used in the meeting) for the group A9. In this case, the users of the group A9 is allowed to access the resource C9 only when the users of the group B are present all together. In these applicable examples, access control is not changed on the basis of time. However, access control can be changed flexibly in consistence with actual start of a meeting, i.e., based on a fact that all meeting participants are present. This applies to end of a meeting. In addition, it is possible to prevent information from leaking to persons other than meeting participants (i.e., suppressing the meeting information if not all participants are present), by merely creating a simple access control policy as exemplified previously). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Graziano in view of James to incorporate the teaching of Morita. This would be convenient to prevent information from leaking to persons other than meeting participants (Parag. [0348]).

Claim 11. 	Graziano in view of James and Morita discloses the system of claim 10, 
Graziano further discloses wherein the identity of the user is determined by performing facial recognition and employing proximity technology (Col. 7 lines 48-67 and Col. 8 lines 1-3; (The art teaches a method for use with a threshold display surface, the method for facilitating employee transitions into and out of meeting spaces proximate the threshold display surface, the method comprising the steps of storing a space schedule in a database where the space schedule indicates meeting schedule for meeting spaces in an enterprise space, storing employee schedules in a database where the employee schedules indicate meetings that employees are scheduled to attend within the meeting spaces, identifying locations of employees within the enterprise space in which the threshold display surface resides, determining identities of employees at locations proximate the threshold display surface, when a first employee is proximate the threshold display surface, identifying a meeting that the first employee is scheduled to attend in one of the meeting spaces, presenting meeting status information related to status of the meeting that the first employee is to attend via the threshold display surface. In Col. 22 lines 62-64, Graziano teaches that images from cameras located within the enterprise space may be used to track employee locations via face recognition when possible)).   

Claim 12. 	Graziano in view of James and Morita discloses the system of claim 10,  
Graziano further discloses the system further comprising a voice interaction system communicatively coupled to the collaboration system, the voice interaction system operative to generate audio output comprising the one or more portions of the -6-S/N: 16/401,731meeting information for aural presentation to the user via an audio output device of the shared device (Col. 4 lines 39-44 and Col. 15 lines 22-32; (The art also teaches that in addition to indicating space and invited employee statuses, the threshold may also present other useful information such as content (e.g., files, records, documents, images, etc.) that have been added to a meeting queue so that the early arriving employee has the ability to access that content for review, to prepare for the meeting, etc. The art also teaches that the enterprise content database stores files, records, documents, images, videos, audio recordings and other types of digital content that may be developed or stored by enterprise employees or other people associated with the enterprise. At least a subset of this content may be accessed by any employee at any time while other content in this database may only be accessed by specific employees or sub-sets of employees. In at least some cases this content may be indexed by employee so that each employee may be able to access or may be presented with employee specific content at times)).  
 
Claim 15. 	Graziano in view of James and Morita discloses the system of claim 10, 
Graziano further discloses wherein the processing unit is further operative to: based on the identity of the user, provide the meeting information for display through a user interface of an application associated with the collaboration system that is executing on a personal device of the user (Col. 7 lines 48-67, Col. 8 lines 1-3, and Col. 5 lines 41-46; (The art teaches determining identities of employees at locations proximate the threshold display surface, when a first employee is proximate the threshold display surface, identifying a meeting that the first employee is scheduled to attend in one of the meeting spaces, presenting meeting status information related to status of the meeting that the first employee is to attend via the threshold display surface. The art teaches that the threshold may be presented on a display screen of a portable personal computing device that is brought into a meeting space -2-S/N: 16/401,731 (i.e., the information content associated with meeting might also be presented on the user device personal to the user))).   

Claim 16. 	Graziano in view of James and Morita discloses the system of claim 10,  
Graziano further discloses wherein the shared device is one or more of a conferencing device located in the conference room and a display device located external but proximate to the conference room (Col. 5 lines 27-41 and Fig. 2-3; (The art teaches that the thresholds may take several different forms and an exemplary set of thresholds are described in this disclosure. A simple threshold may include a large flat panel display screen located outside an associated meeting space. A more afforded threshold may include an emissive surface or structure that forms a proscenium that surrounds the sides and upper portion of a door that opens into an associated meeting space. A still more elaborate threshold may include emissive surfaces or structure that forms a corridor that employees pass through when entering an associated meeting space. In some cases a threshold interface or surface may be presented within a meeting space (e.g., on a wall, as part of the top surface of a conference table assembly, as a field on a large common display screen within the meeting space where the screen is used for other purposes, etc.))).   



Claim 17. 	Graziano in view of James and Morita discloses the system of claim 10,  
Graziano further discloses wherein the endpoint of the video conferencing service is a local endpoint associated with the conference room or a remote endpoint (Col. 4 lines 23-28; (The art teaches that in an example where five employees are scheduled to attend the meeting locally and two are scheduled to link to the meeting remotely via telepresence systems, the threshold may indicate if any employees are already locally present or linked remotely)).  

Claim 18. 	Graziano discloses a non-transitory computer-readable storage medium having instructions stored thereon (Col. 6 lines 31-54) comprising: -8-S/N: 16/401,731 
retrieving a schedule and meeting information for a meeting hosted by a video conferencing service (Col. 7 lines 48-67 and Col. 8 lines 1-3; (The art teaches a method for use with a threshold display surface, the method for facilitating employee transitions into and out of meeting spaces proximate the threshold display surface, the method comprising the steps of storing a space schedule in a database where the space schedule indicates meeting schedule for meeting spaces in an enterprise space, storing employee schedules in a database where the employee schedules indicate meetings that employees are scheduled to attend within the meeting spaces, identifying locations of employees within the enterprise space in which the threshold display surface resides, determining identities of employees at locations proximate the threshold display surface, when a first employee is proximate the threshold display surface, identifying a meeting that the first employee is scheduled to attend in one of the meeting spaces (i.e., from the database), presenting meeting status information related to status of the meeting that the first employee is to attend via the threshold display surface));   
providing the schedule for display through a dashboard user interface of a shared device located within or proximate to a conference room reserved for the meeting (Col. 7 lines 48-67, Col. 8 lines 1-3, and Fig. 2-3; (The art teaches a method for use with a threshold display surface, the method for facilitating employee transitions into and out of meeting spaces proximate the threshold display surface, the method comprising the steps of storing a space schedule in a database where the space schedule indicates meeting schedule for meeting spaces in an enterprise space, storing employee schedules in a database where the employee schedules indicate meetings that employees are scheduled to attend within the meeting spaces, identifying locations of employees within the enterprise space in which the threshold display surface resides, determining identities of employees at locations proximate the threshold display surface, when a first employee is proximate the threshold display surface, identifying a meeting that the first employee is scheduled to attend in one of the meeting spaces, presenting meeting status information related to status of the meeting that the first employee is to attend via the threshold display surface));  
detecting a presence of a user at an endpoint of the video conferencing service; determining an identity of the user; based on the identity of the user, determining whether to display the meeting information; displaying, in response to a determination to display, one or more portions of the meeting information along with the schedule through the dashboard user interface of the shared device (Col. 7 lines 48-67 and Col. 8 lines 1-3; (The art teaches a method for use with a threshold display surface, the method for facilitating employee transitions into and out of meeting spaces proximate the threshold display surface, the method comprising the steps of storing a space schedule in a database where the space schedule indicates meeting schedule for meeting spaces in an enterprise space, storing employee schedules in a database where the employee schedules indicate meetings that employees are scheduled to attend within the meeting spaces, identifying locations of employees within the enterprise space in which the threshold display surface resides, determining identities of employees at locations proximate the threshold display surface, when a first employee is proximate the threshold display surface, identifying a meeting that the first employee is scheduled to attend in one of the meeting spaces, presenting meeting status information related to status of the meeting that the first employee is to attend via the threshold display surface. In Col. 4 lines 39-44, the art also teaches that in addition to indicating space and invited employee statuses, the threshold may also present other useful information such as content (e.g., files, records, documents, images, etc.) that have been added to a meeting queue so that the early arriving employee has the ability to access that content for review, to prepare for the meeting, etc));  
The shared device displays information content associated with the first employee and the second employee at the same time, wherein the displayed information content associated with the meetings includes the schedule comprising the one or more portions of the meeting information and another meeting information of a second meeting the another user is associated with; meeting information along with the schedule (Col. 41 lines 31-50, and Claim 14; (The art teaches identifying locations of employees within the enterprise space in which the threshold display surface resides; determining identities of employees at locations proximate the threshold display surface; when a first employee is proximate the threshold display surface, identifying a meeting that the first employee is scheduled to attend in one of the meeting spaces; presenting meeting status information related to status of the meeting that the first employee is to attend via the threshold display surface; determining statuses of other employees scheduled to attend the meeting that the first employee is to attend; presenting employee status information for at least a subset of the other employees scheduled to attend the meeting via the threshold display surface; wherein, when a second employee is proximate the threshold display surface at the same time as the first employee, identifying a second meeting that the second employee is scheduled to attend in one of the meeting spaces; presenting meeting status information related to status of the second meeting that the second employee is to attend via the threshold display surface at the same time that the status information related to status of the first meeting is displayed)).   
In addition, Graziano discloses that a threshold may be presented on a display screen of a portable personal computing device that is brought into a meeting space -2-S/N: 16/401,731 (i.e., the information content associated with meeting might also be presented on the user device personal to the user) (Col. 5 lines 41-46).
Graziano doesn’t explicitly disclose detecting, after displaying the one or more portions of the meeting information, presence of another user within or proximate to the conference room reserved for the meeting; suppressing, in response to detecting presence of the another user within or proximate to the conference room reserved for the meeting, some of the one of more portions of the meeting information displayed through the dashboard user interface of the shared device; suppressing at least one portion of the meeting information in response to determining that not all participants of the meeting have been detected; and providing, in response to suppressing the some of the one or more portions of the meeting information displayed on through the dashboard user interface, the information content associated with the meetings comprising the one or more portions of the meeting information including the -9-S/N: 16/401,731suppressed some of the one or more portions of the meeting information and another meeting information of a second meeting the another user is associated with through a user device personal to the user, wherein the user device is paired with and proximate to the shared device, and wherein providing the information content associated with the meetings comprising the one or more portions of the meeting information through the user device personal to the user further comprises providing one or more additional portions of the meeting information in addition to the one or more portions of the meeting information including the suppressed some of the one or more portions of the meeting information through the user device personal to the user.
However, James discloses:
detecting, after displaying the one or more portions of the meeting information, presence of another user within or proximate to the conference room reserved for the meeting; suppressing, in response to detecting presence of the another user within or proximate to the conference room reserved for the meeting, some of the one of more portions of the meeting information displayed through the dashboard user interface of the shared device (Abstract, Parag. [0024-0027], and Fig. 1; (The art teaches that a display controller detects a presence of a potentially unauthorized user relative to the ambient display, and modifies the outputting of the information at the ambient display so as to hide portions of the information that should not be seen by the potentially unauthorized user);
providing, in response to suppressing the some of the one or more portions of the meeting information displayed on through the dashboard user interface, the information content associated with the meetings comprising the one or more portions of the meeting information including the -9-S/N: 16/401,731suppressed some of the one or more portions of the meeting information and another meeting information of a second meeting the another user is associated with through a user device personal to the user, wherein the user device is paired with and proximate to the shared device (Abstract, Parag. [0024-0027], and Fig. 1; (The art teaches that a display controller detects a presence of a potentially unauthorized user relative to the ambient display, and modifies the outputting of the information at the ambient display so as to hide portions of the information that should not be seen by the potentially unauthorized user. The information, including the hidden portion, is nonetheless output, using one of a plurality of output channels of one or more secondary devices, either to the user and/or the other users. In this way, authorized users may continue to receive the information, and, moreover, may input an indication as to whether an extent of the hidden portion is sufficient to provide adequate security with regard to the information. The art teaches that during a presentation by the user 102, using the ambient display 106, an unauthorized user 108 may approach. For example, the user 108 may be one of the classes of visitors or other parties, or may be any other type of visitor or viewer who is unauthorized to observe the information content on the ambient display 106. In inadvertently viewing the display 106, for example, the user 108 may enter a conference room containing the display 106, or may walk past an open area containing the display 106. As the user 108 passes a vicinity of the ambient display 106 (i.e., proximate to the shared device) and/or the mobile device 104, the sensor 112 detects the identifier 110 and communicates with the mobile device 104, the ambient display 106, and/or a separate computing device that may be involved with the transmission of information content between the mobile device 104 and the display 106. Based on the communication with the sensor 112, at least some of the information content on the ambient display 106 is blocked or otherwise restricted, in order to avoid viewing thereof by the unauthorized user 108 (i.e., the information content is being suppressed). The blocked information content may still be provided, in an original and/or alternate form, to the user 102, using the mobile device 104 (i.e., which is paired with the ambient display (shared device)). Parag. [0062] discloses a presence of an additional user is determined (504). For example, the user 108 may walk into a viewing area of the ambient display 106, where the user 108 may be, as described, an authorized visitor with a low security clearance, or may be an unauthorized visitor. As also described, the presence of such an additional user may be determined by way of identifiers (e.g., an employee or visitor badge worn by the additional user) that are detected by one or more sensors. Such detection techniques obviate a need for the presenting user 102 and/or authorized recipient(s) 114 to observe/decide/implement security measures, which may be difficult and/or counter-productive when the focus of these users should be on the presentation at hand)), and wherein providing the information content associated with the meetings comprising the one or more portions of the meeting information through the user device personal to the user further comprises providing one or more additional portions of the meeting information in addition to the one or more portions of the meeting information including the suppressed some of the one or more portions of the meeting information through the user device personal to the user (The art teaches in Parag. [0029-0030] that the system 100 may make use of some or all of these output channels, and others, in order to control the dissemination of secure information that may originate from the mobile device 104. Thus, as described, the (potentially) unauthorized user 108 is prevented from receiving restricted information content, while the intended recipients 102 and/or 114 continue to receive the information content, by way of at least one device and/or output channel/type. Further, the user 102 retains the ability to observe and control the information content, by way of the mobile device 104. For example, the user 102 may decide that the user 108 is, in fact, authorized to see some or all of the restricted information content, and so may operate the mobile device 104 to cause the ambient display 106 to (re-)display some or all of the restricted portion(s) of the information content. Conversely, the user 102 may decide that the unauthorized user 108 should be further restricted from observing the information content than indicated by analysis of the identifier 110, and so may block out additional portions of the information content (where, again, such additional portions may then be continually output to the intended recipient(s), such as the user 114, using local outputs 116/120).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Graziano to incorporate the teaching of James. This would be convenient to prevent unauthorized viewer(s) who may be within a viewing distance to observe private or confidential information (Parag. [0022-0023]).
Morita discloses suppressing at least one portion of the meeting information in response to determining that not all participants of the meeting have been detected (The art teaches in Parag. [0119] a policy editor that is constituted by, for example, a CPU which operates in accordance with programs, an input device (a keyboard, mouse, or the like), and an output device (a display device or the like). The art teaches in in Parag. [0347-0348] that a user who belongs to a group described as a user group and a user who belongs to a group described as a companion overlap each other, when creating an access control policy as shown in FIG. 58. For example, as a user group and a companion, a group including all meeting participants may be described. Alternatively, different groups may be described as a user group and a companion. For example, ah operator may edit an access control policy which specifies a group A1 of "users at a certain post in a company among meeting members" as a user group, a group B of "all meeting participants including users of the group A1" as a companion, and a resource C1 (data including confidential information or the like) for the group A1 as a resource. In this case, the users of the group A1 are allowed to access the resource C1 only while the users of the group B are present all together. Alternatively, it is possible to edit an access control policy which specifies a group A2 of "employees of an external company among meeting members" as a user group, a group B of "all meeting participants including the users of the group A2" as a companion, and a resource C2 (data which can be open to the outside) for the group A2 as a resource. In this case, the users of the group A2 are allowed to access the resource C2 only when the users of the group B are present all together. Alternatively, it is possible to edit an access control policy which specifies a group A9 of "operators of a system used in a meeting" as a user group, a group B of "all meeting participants including the users of the group A9" as a companion, and a resource C9 (a management terminal or the like for the system used in the meeting) for the group A9. In this case, the users of the group A9 is allowed to access the resource C9 only when the users of the group B are present all together. In these applicable examples, access control is not changed on the basis of time. However, access control can be changed flexibly in consistence with actual start of a meeting, i.e., based on a fact that all meeting participants are present. This applies to end of a meeting. In addition, it is possible to prevent information from leaking to persons other than meeting participants (i.e., suppressing the meeting information if not all participants are present), by merely creating a simple access control policy as exemplified previously).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Graziano in view of James to incorporate the teaching of Morita. This would be convenient to prevent information from leaking to persons other than meeting participants (Parag. [0348]).

Claim 19. 	Graziano in view of James and Morita discloses the non-transitory computer-readable storage medium of claim 18,  
Graziano further discloses the computer-readable storage medium further comprising: based on the identity of the user, providing options to one or more of join the meeting, edit the meeting, and schedule a new meeting through the dashboard user interface of the shared device (Parag. [0004] lines 39-55; (The art teaches that In addition to indicating space and invited employee statuses, the threshold may also present other useful information such as content (e.g., files, records, documents, images, etc.) that have been added to a meeting queue so that the early arriving employee has the ability to access that content for review, to prepare for the meeting, etc. As another instance, a meeting agenda may be presented to the employee or meeting goals may be presented to the employee. Other information types that may be presented include historical information related to the meeting and perhaps a larger project that is associated with the specific meeting, current project status, more detailed information about employees invited to the meeting (e.g., titles, job descriptions, other projects the employees are working on, etc.). In some cases other content may be presented as hyperlinks where each link can be selected to access additional information)).   

Claim 20. 	Graziano in view of James and Morita discloses the non-transitory computer-readable storage medium of claim 18,   
Graziano doesn’t explicitly disclose the computer-readable storage medium further comprising: subsequent to the display of the one or more portions of the meeting information through the dashboard user interface of the shared device, suppressing the display of the one or more portions of the meeting information in response to a detected presence and determined identity of one or more other users at an endpoint of the video conferencing service that are not authorized to access the meeting information.
However, James discloses subsequent to the display of the one or more portions of the meeting information through the dashboard user interface of the shared device, suppressing the display of the one or more portions of the meeting information in response to a detected presence and determined identity of one or more other users at an endpoint of the video conferencing service that are not authorized to access the meeting information (Abstract, Parag. [0024-0027], and Fig. 1; (The art teaches that A display controller detects a presence of a potentially unauthorized user relative to the ambient display, and modifies the outputting of the information at the ambient display so as to hide portions of the information that should not be seen by the potentially unauthorized user. The information, including the hidden portion, is nonetheless output, using one of a plurality of output channels of one or more secondary devices, either to the user and/or the other users. In this way, authorized users may continue to receive the information, and, moreover, may input an indication as to whether an extent of the hidden portion is sufficient to provide adequate security with regard to the information. The art teaches that during a presentation by the user 102, using the ambient display 106, an unauthorized user 108 may approach. For example, the user 108 may be one of the classes of visitors or other parties, or may be any other type of visitor or viewer who is unauthorized to observe the information content on the ambient display 106. In inadvertently viewing the display 106, for example, the user 108 may enter a conference room containing the display 106, or may walk past an open area containing the display 106. As the user 108 passes a vicinity of the ambient display 106 (i.e., proximate to the shared device) and/or the mobile device 104, the sensor 112 detects the identifier 110 and communicates with the mobile device 104, the ambient display 106, and/or a separate computing device that may be involved with the transmission of information content between the mobile device 104 and the display 106. Based on the communication with the sensor 112, at least some of the information content on the ambient display 106 is blocked or otherwise restricted, in order to avoid viewing thereof by the unauthorized user 108 (i.e., the information content is being suppressed). The blocked information content may still be provided, in an original and/or alternate form, to the user 102, using the mobile device 104 (i.e., which is paired with the ambient display (shared device)). Parag. [0062] discloses a presence of an additional user is determined (504). For example, the user 108 may walk into a viewing area of the ambient display 106, where the user 108 may be, as described, an authorized visitor with a low security clearance, or may be an unauthorized visitor. As also described, the presence of such an additional user may be determined by way of identifiers (e.g., an employee or visitor badge worn by the additional user) that are detected by one or more sensors. Such detection techniques obviate a need for the presenting user 102 and/or authorized recipient(s) 114 to observe/decide/implement security measures, which may be difficult and/or counter-productive when the focus of these users should be on the presentation at hand)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Graziano to incorporate the teaching of James. This would be convenient to prevent unauthorized viewer(s) who may be within a viewing distance to observe private or confidential information (Parag. [0022-0023]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Graziano et al. (Patent No. US 11,238,382), hereinafter Graziano, in view of James (Pub. No. US 2007/0067852), in view of Morita et al. (Pub. No. US 2005/0262132), hereinafter Morita, and in view of Deich et al. (Pub. No. US 2014/0126569), hereinafter Deich.

Claim 13. 	Graziano in view of James and Morita discloses the system of claim 12, 
The combination doesn’t explicitly disclose wherein a language for the aural presentation is automatically selected based on the identity of the user.  
However, Deich discloses wherein a language for the aural presentation is automatically selected based on the identity of the user (Parag. [0149] lines 14-17; (The art teaches that a language is automatically selected for a caller based on the caller ID; (i.e., automatically selecting a language based on the caller (User) ID, as consistent with applicant’s definition)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Deich. This would be convenient for properly routing the emergency calls received from callers (Parag. [0003]).
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Graziano et al. (Patent No. US 11,238,382), hereinafter Graziano, in view of James (Pub. No. US 2007/0067852), in view of Morita et al. (Pub. No. US 2005/0262132), hereinafter Morita, and in view of Cyriac et al. (Pat. No. US 8,819,129), hereinafter Cyriac.

Claim 14. 	Graziano in view of James and Morita discloses the system of claim 12, 
The combination doesn’t explicitly disclose wherein the voice interaction system is further operative to automatically switch from a user independent mode to a user dependent mode based on the identity of the user.  
However, Cyriac discloses wherein the voice interaction system is further operative to automatically switch from a user independent mode to a user dependent mode based on the identity of the user (Col. 2 lines 21-36 and Col. 5 lines 61-66; (The art teaches that users are connected to a specific conference through identification of the user, and after the user identifies himself/herself to the server, the server will automatically connect the user to a scheduled conference using any type of telecommunication device. The art also teaches an output device operable to display information to the user, and the displayed data is audio (i.e., the audio will automatically be switched on (i.e., switched from off mode to on mode) after the user is being identified by the server)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Cyriac. This would be convenient to automatically manage conference calls (Col. 1 lines 4-7).
Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferren (US 2019/0081809) – Related art in the area related to secure meeting space that automatically adapts to the classification level of more or more participants, (Abstract, disclosed are meeting spaces that are accessible through an adjoining facility or area, and associated systems and methods that provide automated levels of security for classified discussions. The meeting spaces are configured to automatically adapt to different levels of classification, e.g., from any of unclassified to top secret classifications. The meeting spaces are prevented from becoming active for their intended function until all required security features are activated. In some embodiments, the meeting spaces include one or more electronically opaquing privacy glass windows between the meeting space and the adjoining facility. The privacy glass can either appear as opaque, such as when a classified meeting or call is taking place or as a failsafe mode, or can be optically transmissive, such as when the space is unused, is used for unclassified purposes, and/or when the adjoining area is used at the same or higher level of classification).
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 2442  

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442